Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Non-Final Office action based on the 15/712197 application RCE filed 01/13/2022. 
Claims 1-18 are pending and have been fully considered.
Claims 19-20 are currently withdrawn, have not been examined, and the subject matter of now greatly differs from what is in the examined claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly amended claim limitation for Claim 1 dated 01/13/2022 is confusing/unclear. It is claimed that, “for which a transport distance of the blood collection tube held by the sample rack to the first position or the second position is shorter.” Here applicant seems to be attempting to claim that the control unit is programmed to be able to transport two different distances. However—it is also claimed that, the control unit is programmed to control in “one of” a forward direction and backward direction. This makes it unclear if both directions and specifically if the two different non- specific distances are required in the claim or if only one distance is required. Correction is required.

Claim Rejections - 35 USC § 112(f)
Claim limitations in Claim 1 and those that depend therefrom, “blood-cell-count measurement unit,” “smear preparation unit,” “transport unit,” and “control unit” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “means for,” is not used, however “unit,” is a generic placeholder, and the use of “unit” is associated with functional/methodical words.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-18 are rejected under 35 U.S.C. 103(a) as being obvious over HAMADA  in US 20090223311 in view of ASHARA in 9377480. 
With respect to Claim 1, 4 & 18, HAMADA et al. teach of an analyzer comprising: a first measurement unit for measuring samples; a second measurement unit; and a transportation device operable to transport a plurality of sample containers accommodated in a first rack and containing samples and a plurality of sample containers accommodated in a second rack and containing samples, to the first measurement unit and the second measurement unit, wherein the transportation device comprises a first transportation section operable to transport the plurality of sample containers on the first rack to the first measurement unit and the second measurement unit by transporting the first rack on a transport path, and a second transportation section operable to transport the plurality of sample containers on the second rack to the first measurement unit and the second measurement unit by transporting the second rack on the transport path independently from movement of the first rack, is disclosed. A transportation device/unit is also disclosed and the transportation of blood containers can be down forward and backward(abstract, Claims 14 & paragraph 0068) and of a control unit/programming to control all of this(paragraphs 0017-0026 & figures 10-19). More specifically, HAMADA et al. teach that the two measurement units which can be transferred backwards and forward(transport sections/units, paragraph 0094 & Claim 14 among other places) from being a blood cell count device(blood cell count measurement device) and a blood smear device(smear preparation unit) (paragraph 0093). HAMADA et al. also teach of the transport section transporting sample racks(paragraph 0089, 0095). HAMADA et al. clearly teach of forward and backward movement from a first position to a second position on one container/rack as instantly claimed. Since HAMADA et al. also teach of other possible embodiments for container/rack movement, if it is unclear to one of ordinary skill that the programming is only for forward and backward movement of one container, ASAHARA et al. is used to make this more clear. 
ASAHARA et al. teach of a specimen storage device capable of easily identifying a specific specimen plate stored in a rack is proposed. The specimen storage device for storing a tested specimen plate in a rack capable of storing a plurality of specimen plates, the specimen storage device including specimen storage section configured to store the specimen plate in the rack, and a control section configured to control the specimen storage section to store a specific specimen plate, whose test result satisfies a predetermined condition, in the rack in a manner distinguishable from a one or more specimen plate, whose test result does not satisfy the predetermined condition(abstract).  More specifically, ASAHARA et al. teach of how the use/control this device/controlling the sample racks. ASHARA et al. does in fact teach of transporting a “sample container,” with the container, the specimen plate. From ASHARA, the gripping section 31 includes a pair of front and back gripping nails 33, and an open/close mechanism 34 for opening/closing the gripping nails 33 forward and backward. The gripping (holding) and the releasing of the specimen plate 10 can be carried out by opening/closing the gripping nails 33 forward and backward(Column 6, lines 62-66 & Column 7, line 8). ASHARA et al. also teach of using a belt/horizontal transfer mechanism for this movement(Column 8, line 20-42). More specifically, ASHARA et al. teach of the transporter being item 3, in figure 1, and shows horizontal transportation. It would have been obvious to one of ordinary skill in the art to use the techniques/ devices for transportation of and testing of a blood sample of ASAHARA in the device/method of HAMADA et al. due to the need in the art for better and more accurate devices and methods for imaging a sample such as a blood smear (ASAHARA, Column 1, line 20-65 ).
With respect to Claims 2-5, HAMADA et al. teach of two transport belt units(paragraph 0045-0046) and of programming to control the functions of the belts and the rack movements(paragraphs 0017-0026 & figures 10-19, and the other associate figure descriptions & 0049-0057).
With respect to Claim 6-8 & 14, HAMADA et al. teach of transporting the second and other sample containers and racks to the first and second measurement units and of controller the transport units(paragraph 0068-0073).
With respect to Claim 9, ASAHARA et al. teach of determining and programming a retest order(Column 21, lines 11-55).
With respect to Claims 10-13 & 15 HAMADA et al. teach of conditioned responses (paragraphs 0017-0026 & figures 10-19, and the other associate figure descriptions.
With respect to Claim 16-17, ASAHARA et al. teach of a gripping section(31) and gripping nails(33).  In addition, HAMADA et al. teach of grippers(paragraph 0081). 
Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive.
The newly amended claim limitations dated 01/13/2022 have clarity issues as shown above, that required correction/explanation. 
With respect to the prior art, applicant only argues that the prior art does not teach of the newly claimed limitations dated 01/13/2022. As this has been shown above to be unclear- the current prior art rejection is still considered to read on the instant claims.
All claims remain rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797